The Honorable Chet Brooks         Opinion No. H-913
Chairman
Committee on Human Resources      Re: Authority of the
State Senate                      Board of Examiners in the
Austin, Texas 78711               Basic Sciences to alter
                                  the minimum educational
                                  requirements for students
                                  in the healing arts.

Dear Chairman Brooks:

     You ask our opinion regarding the powers of the State
Board of Examiners in the Basic Sciences under article
459Oc, V.T.C.S.

     This statute provides a legislative scheme by which
basic science competence is certified for persons who seek
to practice the healing arts. The State Board of Examiners
in the Basic Sciences is composed of six members appointed
by the Governor and confirmed by the Senate. Each member
is required to be knowledgeable in the basic sciences and to
be a faculty member at a college or university.

     Section 1 of the Act provides that no person may be
permitted to take an examination for a license in the
healing arts or may be granted a license unless the individual
has been certified by the Basic Science Board as being
proficient in the basic sciences which are defined by statute
as being anatomy, physiology, chemistry, bacteriology,
pathology, and hygiene and public health. There are three
ways in which a person may be certified by the Board. One
is by reciprocity.  Sec. 8. A second manner is by successful
completion of an examination administered by the Board. Sec.
6. The third method is by waiver of examination due to
successful completion of college courses in the basic
sciences. Sec. 16-a. Section 16-a, which permits waiver
of examination, provides:




                        P. 3831
The Honorable Chet Brooks - page 2   (H-913)



             Sec. 16-a. The Board shall issue a cer-
          tificate of proficiency to any person who is
          otherwise qualified by law and who shall present
          to the Board, a transcript of credits certifying
          that such person has satisfactorily completed
          sixty (60) or more semester hours of college
          credits at a college or university which issues
          credits acceptable by The University of Texas
          leading toward a Bachelor of Arts or a Bachelor
          of Science Degree; said college or university
          credits shall include the satisfactory comple-
          tion of all of the subjects enumerated in Section
          1 of this Act with an average of seventy-five
          percent (75%) or better in each of such courses;
          and The University of Texas shall offer at the
          Main University, at Austin, Texas, beginning
          with the fall semester 1949, courses in each of
          the above-enumerated subjects.

In 1951, a group of basic science courses to be taken in
lieu of examination was announced.  In 1975, the Board
approved a revised course schedule on the recommendation of
the University of Texas at Austin. The original list of
courses could be completed in two years of college study,
while the new list, although it consists of under 60 semester
hours, includes sequential courses normally requiring three
academic years to complete.

      You inquire about the allocation of authority for
establishing course requirements between the University and
the Board. Since the Board has approved the recommendations
made by the University, we need not consider the effect of
course changes recommended by the University, but not accepted
by the Board. But
                -- cf. Attorney General Opinion M-181
 (1968)(semble). Therefore, we turn to your second question.
You askwhether   the Board has authority to mandate new
standards for the basic science certificate without legisla-
tive action.

     The Board is authorized to issue certificates of pro-
ficiency in certain statutorily named subjects and to
determine whether credits taken by applicants show the
satisfactory completion of those subjects. V.T.C.S. art.
459Oc, 55 1, 16-a.  The statute does not detail how the
Board must determine that completion of particular courses
insures the applicant's proficiency in the required subjects:


                         P. 3832
The Honorable Chet Brooks - page 3          (H-913)



however, the Board has authority "to make such rules and
regulations, not inconsistent with the law, as it deems
expedient to carry this Act into effect." V.T.C.S. art.
459oc, 5 4. An administrative agency may exercise its rule
making power to provide certain details 'in harmony with,
and not inconsistent with, the act it,enforces. Gerst v.
Oak Cliff Savings and Loan Association, 43.2 S.W.2d 702,706
(Tex. Sup. 1968). --
                   We believe, then, that the Board may
promulgate a list of courses necessary for certification
under section 16-a. Since the Board has power to so establish
course requirements for the basic science certificate without
legislative action, we believe it has authority to amend
these requirements within the statutorv framework.   See
Railroad-Commission v2 Shell Oil Co., i61 S.W.2d 102mTex.
sup. 1942).

     You also ask whether the Board has authority to require
sequential courses, so that the course work required for
certification without examination under section 16-a might
take more than two academic years to complete. The new list
of basic science courses would take fewer than sixty semester
hours to complete, so no question is presented as to whether
the Board could require an applicant to complete more than
sixty hours. Article 459Oc does not state or imply that
applicants for the basic sciences certificate must always be
able to finish their course work in two years. Accordingly,
it is our opinion that under the statute as it currently
reads, the Board may require that some courses be taken in
sequence even though students at some institutions may be
unable to take all courses during a two year period.

                     SUMMARY

         The Board of Examiners in the Basic
         Sciences has authority to determine the
         coursework necessary to promulgate a
         list of courses necessary for certification
         in the basic sciences under article 459Oc,
         V.T.C.S.   It may require sequential courses
         that cannot necessarily be completed within
         two years.




                                      Attorney General of Texas

                      ‘ij/
                             . 3833
The Honorable Chet Brooks - page 4   (H-913)




APPROVED:



              ,
DAVID M, KENDALL, First Assistant




C. ROBERT HEATH. Chairman
Opinion Committee

jwb




                        P. 3834